DETAILED ACTION
This action is in response to applicant’s election of Group I in the response to a restriction/election requirement received on 5/17/2021. Claims 100-119 were previously pending. Claims 116-119 have been withdrawn from further consideration. A complete action on the merits of claims 100-115 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Claims 116-119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 110 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 110 recites the limitation “said sheath steering mechanism includes a sheath distal steering mechanism configured to change a geometry of said sheath about said preconfigured distal center of curvature, and a sheath proximal steering mechanism configured to change a geometry of said sheath about said preconfigured proximal center of curvature” in lines 10-13. It is noted that earlier in the claim “a preconfigured distal center of curvature” and “a preconfigured proximal center of curvature” have been introduced, but they refer to the ablation catheter and not the sheath. Since the steering mechanism of the catheter is different than the sheath, it is at most unclear if these preconfigured distal and proximal center of curvatures are the same as those referring back to the catheter or if the claim is further introducing a new limitation that requires the sheath to include preconfigured distal and proximal center of curvatures. Clarification and appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 100-102, 107-109 and 111-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaiser (US Patent No. 6,200,315) in view of Hovda (US Pub. No. 2005/0010205).
Regarding Claim 100, Gaiser teaches an ablation catheter system 4 comprising:
an ablation catheter 10 including a distal end, a proximal end, and a longitudinal wall therebetween (Figs. 1-5A);
a catheter steering mechanism configured to change a geometry of said ablation catheter within a body of a subject; a catheter control device 16 configured to manipulate said catheter steering mechanism (“Longitudinal movement of manipulator 16 causes the distal portion of tip 18 of electrode catheter 10 to deflect radially, that is, into a curve” in Col. 4, ll. 39-41; although it is not positively disclosed, examiner takes the position that the manipulator must be connected to some sort of a steering mechanism (e.g., a wire similar to wire 30 connecting manipulator 28 
a plurality of electrodes 24 disposed at said distal end of said ablation catheter 10 (Figs. 1-5A); 
a sheath (8, 8a, 8b) including a distal end, a proximal end, and a longitudinal wall therebetween, said sheath configured to receive said ablation catheter therein (Figs. 1-5A); and
a sheath steering mechanism (“Manipulator 28 is connected to the proximal end (not shown) of a manipulator wire 30, shown in FIG. 5A, which is housed within a secondary lumen 32 formed in the wall 34 of sheath 8b”) that is separate and distinct from the catheter steering mechanism and that is configured to change a geometry of said sheath within the body of the subject (Col. 5, ll. 40-46),
wherein, said plurality of electrodes 24 include at least one of: 
an anode and a cathode,
a plurality of electrodes arranged in a circumferential array around said distal end of said ablation catheter, and
a plurality of electrodes longitudinally separated on said distal end of said ablation catheter (Fig. 1); although Gaiser teaches the assembly allows rotation of sheath 8 relative to catheter 10 and also injection of fluid between catheter 10 and sheath 8 in Col. 4, ll. 36-38, Gaiser is silent in teaching one or more distal irrigation apertures at said distal end of said ablation catheter, said one or more distal irrigation apertures in fluid communication with one or more irrigation lumens extending longitudinally toward said proximal end of said ablation catheter;
one or more distal suction apertures at said distal end of the ablation catheter, said one or more distal suction apertures in fluid communication with one or more suction lumens extending longitudinally toward said proximal end of said ablation catheter and wherein, a total length of said sheath is less than 30 cm.
In the same field of invention, Hovda teaches an electrosurgical system comprising a catheter with a plurality of electrodes and in addition teaches means for irrigating the target area and aspirating liquid and gases from the site (see [0184]-[0187] and Fig. 17) in order to maintain the temperature of the target site at a desirable range and withdraw excess fluid and gasses from the site (see [0029] and [0118]) such that one or more distal irrigation apertures at said distal end of said ablation catheter, said one or more distal irrigation apertures in fluid communication with one or more irrigation lumens extending longitudinally toward said proximal end of said ablation catheter and one or more distal suction apertures at said distal end of the ablation catheter, said one or more distal suction apertures in fluid communication with one or more suction lumens extending longitudinally toward said proximal end of said ablation catheter exists as shown in Fig. 17 of Hovda. It would have been obvious to one having ordinary skill in the art at the time of the invention to add an irrigation and aspiration system to the invention of Gaiser in order to maintain the temperature of the target area at a desire temperature while irrigating excess fluid and gasses from the site for better results as Hovda teaches. 
In addition, Hovda teaches “Shaft 902 preferably has a length in the range of from about 4 to 30 cm. In one aspect of the invention, probe 900 is manufactured in a range of sizes having different lengths and/or diameters of shaft 902. A shaft of appropriate size can then be selected by the surgeon according to the body structure or tissue to be treated and the age or size of the 
Regarding Claim 101, Gaiser in view of Hovda teaches wherein:
said one or more distal irrigation apertures includes an end port hole disposed at a tip of said ablation catheter (237 shown in Fig. 5 of Hovda);
said one or more distal suction apertures include a suction port hole spaced apart from said end port hole along a length of said distal end (opening 209 shown in Fig. 5 of Hovda); and
said plurality of electrodes include an anode and a cathode disposed at different locations between said end port hole and said suction port hole (active electrodes 104 and return electrode 112 shown in Fig. 5 of Hovda).
Regarding Claim 102, Gaiser in view of Hovda teaches “the probe may include one or more temperature sensors (not shown) on probe coupled to one or more temperature displays on the 
Regarding Claim 107, Gaiser teaches wherein said longitudinal wall of said sheath includes a plurality of pre-formed curves at different locations along a length of said longitudinal wall of said sheath (“It is generally preferred that the precurved portion of the sheath be at the distal end of the sheath. In some situations it may be desirable to provide an additional, proximal curve spaced apart from the distal end of the sheath to lie within the right atrium” as disclosed in Col. 2, ll. 46-58).
Regarding Claim 108, Gaiser teaches wherein said sheath comprises a preconfigured distal center of curvature and a preconfigured proximal center of curvature (“It is generally preferred that the precurved portion of the sheath be at the distal end of the sheath. In some situations it may be desirable to provide an additional, proximal curve spaced apart from the distal end of the sheath to lie within the right atrium. Providing a proximal curve at this position helps to stabilize the sheath, which passed through the inferior vena cava or superior vena cava and into the right atrium, during the electrophysiology procedures” as disclosed in Col. 2, ll. 46-53).
Regarding Claim 109, Gaiser in view of Hovda and further in view of Bowe teaches wherein said sheath steering mechanism further comprises: a sheath distal steering mechanism (manipulator 28) configured to change a geometry of said sheath about said preconfigured distal 
Regarding Claim 111, Gaiser teaches wherein said ablation catheter is configured to be disposed in a thorax of the subject (based on the diameter disclosed and shown in the figures, the ablation catheter is configured to be disposed in a thorax of the subject).
Regarding Claim 112, Gaiser in view of Hovda teaches further comprising a temperature sensor disposed at said distal end of said ablation catheter (“the probe may include one or more temperature sensors (not shown) on probe coupled to one or more temperature displays on the power supply 28” in [0199]).
Regarding Claim 113, Gaiser in view of Hovda teaches wherein said temperature sensor is configured to provide temperature information on temperatures of tissue during ablation (“the probe may include one or more temperature sensors (not shown) on probe coupled to one or more temperature displays on the power supply 28” in [0199]).
Regarding Claim 114, Gaiser teaches wherein said one or more distal irrigation apertures comprises a plurality of distal irrigation apertures (plurality of openings suitably coupled to fluid tube 233 as disclosed in [0153] of Hovda).
Regarding Claim 115, Gaiser in view of Hovda teaches wherein said one or more distal suction apertures comprises a plurality of distal suction apertures (a plurality of aspiration openings 209 shown in Fig. 7B and disclosed in [0153] of Hovda).

Claims 103-106 and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaiser in view of Hovda as applied above and further in view of Bowe (US Pub. No. 2005/0107678).
Regarding Claim 103, Gaiser in view of Hovda teaches the invention as applied above, but does not teach wherein said longitudinal wall of said ablation catheter includes a plurality of pre-formed curves at different locations along a length of said longitudinal wall. In the same field of cardiac ablation, Bowe teaches using a catheter with pre-formed curves connected to a steering mechanism for precise shaping and movement of the catheter to the target location (see [0007]-[0008], [0030]-[0037] and Fig. 4 of Bowe). It would have been obvious to one having ordinary skill in the art at the time of the invention to at least make the distal end of the catheter of Gaiser having a pre-formed curve in order to better guide and place the catheter within the target area as Bowe discloses.
Regarding Claim 104, Gaiser in view of Hovda and further in view of Bowe teaches wherein said ablation catheter comprises a preconfigured distal center of curvature and a preconfigured proximal center of curvature (at least two preformed curved sections shown in Figs.1-5 of Bowe).
Regarding Claim 105, Gaiser in view of Hovda and further in view of Bowe teaches wherein said catheter steering mechanism further comprises:
a catheter distal steering mechanism (“steering tendons 402” of Bowe seen in Figs. 4-7 and disclosed in [0036]-[0039]) configured to change a geometry of said ablation catheter about said preconfigured distal center of curvature, and
a catheter proximal steering mechanism configured to change a geometry of said ablation catheter about said preconfigured proximal center of curvature (“steering tendons 406” of Bowe seen in Figs. 4-7 and disclosed in [0036]-[0039]).
Regarding Claim 106, Gaiser in view of Hovda and further in view of Bowe teaches wherein said distal steering mechanism attaches to said ablation catheter at said preconfigured distal center of curvature, and said proximal steering mechanism attaches to said ablation catheter at said preconfigured proximal center of curvature (see Figs. 4-7 and disclosed in [0036]-[0039] of Bowe).
Regarding Claim 110, Gaiser in view of Hovda and further in view of Bowe teaches wherein:
said ablation catheter includes a preconfigured distal center of curvature and a preconfigured proximal center of curvature (see Figs. 4-7 and disclosed in [0036]-[0039] of Bowe);
said catheter steering mechanism includes a catheter distal steering mechanism configured to change a geometry of said ablation catheter about said preconfigured distal center of curvature, and a catheter proximal steering mechanism configured to change a geometry of said ablation catheter about said preconfigured proximal center of curvature; said sheath includes a preconfigured distal center of curvature and a preconfigured proximal center of curvature (“steering tendons 402 and 406” of Bowe seen in Figs. 4-7 and disclosed in [0036]-[0039]); and
said sheath steering mechanism includes a sheath distal steering mechanism configured to change a geometry of said sheath about said preconfigured distal center of curvature, and a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K.A.V/Examiner, Art Unit 3794                                                                                                                                                                                                        

/KHADIJEH A VAHDAT/Examiner, Art Unit 3794